DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 8/24/2022 have been entered wherein claims 1-4 and 6-8 are pending. Accordingly, claims 1-4 and 6-8 have been examined herein. This action is Final. 
Claim Rejections - 35 USC § 112
2. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 and 8 introduces the negative limitation "wherein the coating film is not a tape"; there is no support for this negative limitation in the original specification. Per MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Although the original drawings depict a "coating film", the original specification explicitly states that "the present invention is not limited to the above-mentioned embodiments and various modifications and improvements may be performed without departing from the scope of the present invention" (original spec paragraph 0071). There is simply no basis in the original disclosure for this exclusionary proviso. Claims 2-4 and 6-7 are rejected for depending upon a rejected base claim. 
Response to Arguments
3. Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art of record fails to teach “the coating film has conductivity” (second paragraph of page 5 of the applicant’s remarks). However, Thanu’s, as modified, materials would have the same properties of the claimed invention because the instant specification discloses the combination of alumina and polyimide area satisfactory combination to provide the claimed properties. Additionally, the claim language does not specify that the conductivity is electrical conductivity. Therefore, it can be shown that Thanu’s, as modified, materials have thermal conductivity, which would read on the claim limitation. 
Applicant argues the polyimide tape of Thanu is intended to relieve the stress by providing a cushioning material in a part where stress is likely to occur, which is an entirely different objective of the claimed embodiments (page 6 of the applicant’s remarks). However, the prior art is only required to meet the claimed limitations under broadest reasonable interpretation. The objective of the claimed embodiments is not required in the claim language. 
Applicant argues a person of ordinary skill in the art would not have been motivated to derive what the thickness of the coating film should be for usage at high temperature, as in the claimed embodiments, from Tomaru (page 6 of applicant’s remarks). However, Tomaru was relied upon to teach known thicknesses of polyimide film. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thanu to incorporate the teachings of Tomaru to provide a substrate holding member with a polyimide coating film having a thickness of 25-1000 micrometers. Doing so would prevent the coating film from being too thin to function or unnecessarily thick. 
	See above rejection for more details. 
Conclusion
4. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723